DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/20/2022 amended claims 1, 19, 20 and added claims 21-23.  Claims 1-4, 6-12, 14-16, and 19-23 are pending and allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims of the application have been amended as follow: 
20. (Currently amended) A non-transitory storage medium that a computer can read, the storage medium being configured to cause the computer to function as: 

a light source driving module that drives the light source unit so as to change a ratio of a period during which light in a first wavelength range is shined to a period during which light in a second wavelength range is shined, the light in the first wavelength range and the light in the second wavelength range being emitted from the light source unit, in a spoke period having a plane period during which either of light in the first wavelength range and light in the second wavelength range is shined and a color mixing period during which both light in the first wavelength range and light in the second wavelength range are shined by the first color mode and the second color mode, 
wherein the light source driving module shines only light in the second wavelength range of light in the first wavelength range and light in the second wavelength range as the plane period, and then the light source driving module drives the light source unit so as to shine both light in the first wavelength range and light in the second wavelength range as the color mixing period in a spoke period when the first color mode is set by the mode setting module, and 
wherein the light source driving module shines both light in the first wavelength range and light in the second wavelength range as the color mixing period, and then the light source driving module drives the light source unit so as to shine only light in the first wavelength range of light in the first wavelength range and light in the second wavelength range as the plane period in a spoke period when the second color mode is set by the mode setting module.

Response to Arguments
Applicant’s arguments see Remarks, filed on 01/20/2022, with respect to claims 1, 19, and 20, have been fully considered and are persuasive; hence the rejections of claims 1-4, 6-12, 14-16, 19 and 20 have been withdrawn. 

Allowance
Claims 1-4, 6-12, 14-16, and 19-23 are allowed.
Regarding claims 1, 19, and 20, the closest prior art references, Ogawa (US 20180081263 A1) and Prince (US 20060268236 A1), do not teach, by themselves or in combination with one another, “a light source driving module that drives the light source unit so as to change a ratio of a period during which light in a first wavelength range is shined to a period during which light in a second wavelength range is shined, the light in the first wavelength range and the light in the second wavelength range being emitted from the light source unit, in a spoke period having a plane period during which either of light in the first wavelength range and light in the second wavelength range is shined and a color mixing period during which both light in the first wavelength range and light in the second wavelength range are shined by the first color mode and the second color mode,” “wherein the light source driving module shines only light in the second wavelength range of light in the first wavelength range and light in the second wavelength range as the plane period, and then the light source driving module drives the light source unit so as to shine both light in the first wavelength range and light in the second wavelength range as the color mixing period in a spoke period when the first color mode is set by the mode setting module,” and “wherein the light source driving module shines both light in the 
Claims 2-4, 6-12, 14-16, and 21-23 depend, directly or indirectly, on claim 1; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882